OPINION
PER CURIAM:
The Court of Common Pleas of Carbon County, Orphans’ Court Division, after an evidentiary hearing, concluded that V.A.C.S., natural mother of D.G.C., had continuously failed to perform her parental duties in respect to her son for a *43period in excess of six months, and entered a decree involuntarily terminating the parental rights of V.A.C.S. in D.G.C. and awarding custody to the child’s father. See Act of July 24, 1970, P.L. 620, art. III, § 311, 1 P.S. § 311 (Supp.1978). V.A.C.S. filed this appeal.
Appellant contends that, during the many months she was admittedly away from her son, she made “suitable arrangements” for his temporary care by leaving him in the custody of the natural father. See In re Lutheran Children and Family Service of Eastern Pennsylvania, 456 Pa. 429, 321 A.2d 618 (1974). The trial court rejected this version and stated that “at no time,” during the relevant period, did Y.A.C.S. “perform a single parental duty . . . or in any fashion indicate by any act on her part a desire or intent to do so.”
The testimony is sufficient to support the court’s findings and conclusions.
Decree affirmed. Each side to pay own costs.
MANDERINO, J., did not participate in the consideration or decision of this case.